Citation Nr: 1219558	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  10-15 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability, to include as secondary to a right knee disability.

3.  Entitlement to a compensable evaluation for a scar on the right thigh as residual to in-service shrapnel wounds.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant and P.K.


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran served on active duty from July 1943 to November 1945. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs Hartford Regional Office (RO) in Newington, Connecticut. 

In December 2010, the Veteran and a friend testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Board's remand in March 2011 specifically requested the originating agency to afford the Veteran an examination to determine the nature and etiology of any current right and left knee disabilities.  The examiner was to review the history, examine the Veteran and render an opinion as to whether it is at least as likely as not that any such disability was incurred in or aggravated as a result of the Veteran's service.  If right knee disability was found to be at least as likely as not due to service, the examiner was asked to opine if left knee disability was at least as likely as not related to the right knee disability.  The Board noted in its discussion that the Veteran's 1946 separation examination report documented that the Veteran injured his right knee in March 1945.  

In the August 2011 report of VA examination, the examiner observed as follows, "The remand states that the veteran had a right knee injury in 1945 with 'physical deficits' but I am unable to locate this document in the C-file.  There is no other evidence in service medical records of a right knee injury."  The examiner went on to opine that it was less likely as not that the Veteran's right knee disability is related to or aggravated by service.  The examiner supported his conclusion in part with the explanation that, "My review of the SMR does not show any documentation of a right knee condition diagnosed during military service."  Finally, he adds that it is as likely as not that the left knee disability is at least in part due to the right knee disability.  

The Board notes that the 1946 separation physical examination is indeed part of the service treatment record.  The right knee injury is noted on the back of the document.  The 2011 examiner's opinion was clearly not based on accurate and complete information documented in the record.  In other words, the opinion provided was based on an inaccurate factual premise.  As such, the examination did not substantially comply with the requirements of the Board's remand and another examination is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance). 

The Board's remand in March 2011 also noted that, with respect to the claim for a compensable rating for a scar on the right thigh as residual to in-service shrapnel wounds, the Veteran had undergone a VA examination in June 2009.  However, such VA examination had not considered whether the Veteran had sustained underlying muscle damage to the right thigh so as to warrant a potential separate rating for muscle disability.  The report of the subsequent August 2011 VA examination shows that the VA examiner did respond to certain inquiries in the Board's remand in this regard in that the report contained a brief description of his initial in-service injury and noted the presence of some atrophy, loss of tone, and weakness in the lower extremity.  However, the examiner did not identify which specific muscle groups, if any, were impacted by the Veteran's in-service shrapnel wound.  Furthermore, with respect to the etiology of the atrophy, loss of tone, and weakness found on examination, the examiner only noted that it was "as likely as not secondary to deconditioning, possibly in part related to his severe knee arthritis."  [Emphasis added.]  The Board is troubled by the uncertainty suggested by this language.  For this reason, and given the lack of comment on whether any specific muscle groups were impacted by the in-service injury, as well as the deficiencies noted above with respect to the examiner's review of the record, the Board finds that this issue should also be remanded for further clarification.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo an appropriate VA examination to determine the nature and extent of his right thigh disability.  If available, this examination should be conducted by a different examiner than the one who performed the August 2011 examination.  The examiner should review the claims folder to include the back of the 1946 separation examination report which indicates right knee injury in March 1945.  The examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current right knee disability was incurred or aggravated as a result of the Veteran's military service.  Any opinion expressed must be accompanied by a complete rationale.

2.  Arrange for the Veteran to undergo an appropriate VA examination to determine the nature and extent of his right thigh disability.  The Veteran's claims folder should be made available to the examiner, and the examiner is requested to review the claims folder in conjunction with the examination.  Any tests or studies deemed necessary should be conducted.  After reviewing the claims folder and conducting a thorough examination of the Veteran, the examiner should respond to each of the following inquiries: 

a.  Please described to the extent possible the nature and extent of the damage sustained as a result of the in-service gunshot wound injury.  

b.  To the extent possible, please identify each muscle group that was involved in the initial in-service injury, and/or that is currently affected and comment on the presence of loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement for each muscle group affected. 

c.  As to each muscle group affected, please also comment on the degree, if any, of loss of deep fasciae or muscle substance, diminution of endurance, atrophy, or impairment of muscle tone. 

3.   To help avoid future remand, the RO or the AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  See Stegall v. West, 11 Vet. App. 268.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  

4.  The RO or the AMC should also undertake any other development it determines to be warranted. 

5.  Then, the RO or the AMC should readjudicate the claims based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


